—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered October 28, 1997, convicting defendant, after a jury trial, of manslaughter in the first degree and criminal use of a firearm in the first degree, and sentencing him to concurrent terms of 6 to 18 years and 9 to 18 years, respectively, unanimously affirmed.
Defendant’s constitutional speedy trial motion was properly denied. Defendant was not deprived of a speedy trial or due process by the 30-month delay between his indictment and arrest. The police acted reasonably and in good faith in attempting to locate defendant. While the reasons for the delay may not be compelling, and further efforts might have been made by the investigating detective, inadvertent delay, by itself, is not a reason to dismiss an indictment (People v Taranovich, 37 NY2d 442, 446). The seriousness of the crime (compare, People v Staley, 41 NY2d 789), the fact that defendant was not incarcerated5 during the period of delay and the complete lack of any prejudice outweighed the remaining Taranovich factors. Concur — Nardelli, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.